Citation Nr: 0811681	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He died in November 2002.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In October 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The Board notes that at the Travel Board hearing, the 
appellant withdrew her claim for eligibility for Dependents' 
Educational Assistance under Chapter 35.  Therefore, that 
issue is no longer before the Board.

In March 2008, the Board granted a motion filed by the 
appellant's representative to advance the appeal on the 
Board's docket.


FINDINGS OF FACT

1.  No complex or controversial medical question is presented 
in this appeal.

2.  The veteran died in November 2002 as a result of 
bronchoalveolar carcinoma of the lung; an autopsy was not 
performed.

3.  At the time of the veteran's death, service connection 
was in effect for a moderate wound of muscle group V, a 
postoperative appendectomy scar, and malaria.  

4.  Bronchoalveolar carcinoma of the lung was not present in 
service, was not compensably disabling within one year of the 
veteran's discharge from service, and is not etiologically 
related to service or a service-connected disability.


CONCLUSION OF LAW

1.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2007).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a letter dated in April 2004, issued prior 
to the decision on appeal, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection for the cause 
of death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
submit any further evidence she has in her possession that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, providing medical 
articles, medical opinions, and hearing testimony.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the appellant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and a malignant tumor or filariasis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The appellant claims that service connection is warranted for 
the cause of the veteran's death.  

The medical evidence reflects that the veteran's death was 
due to the effects of bronchoalveolar carcinoma of the lung.  
Service medical records are negative for lung cancer or any 
chronic lung disorder.  There is no medical evidence 
suggesting the presence of such carcinoma until many years 
following service.  In this regard, he was diagnosed with 
bronchoalveolar carcinoma of the lung in October 2002, more 
than 50 years after his discharge from service.  

The appellant has submitted medical statements to support her 
claim.  In this regard, Dr. Lindberg noted that he treated 
the veteran from 1999 through 2002 for interstitial lung 
disease, and later for alveolar carcinoma of the lung.  In 
letters dated in February and July 2004, Dr. Lindberg opined 
that the veteran had interstitial lung disease prior to the 
subsequent diagnosis of pulmonary bronchoalveolar carcinoma, 
and that the pulmonary interstitial process was directly 
related to lymphatic filariasis, which the veteran contracted 
while serving in the military.  Dr. Lindberg further stated, 
"It is highly suspected that the filariasis resulted in 
bronchoalveolar carcinoma, which caused his death."  
However, there is no evidence that Dr. Lindberg reviewed any 
of the veteran's medical records, including any service 
treatment records.  

Importantly, the service treatment records do not show any 
diagnosis or findings of lymphatic filariasis.  Those records 
do reveal that the veteran suffered from tertian malaria and 
hookworm in December 1945, with positive laboratory findings 
on December 3, 1945.  Retesting on December 14, 1945 was 
negative.  Additionally, none of the post-service medical 
records indicates that the veteran ever had lymphatic 
filariasis.  Moreover, Dr. Lindberg gives no explanation for 
his medical opinion that the veteran contracted lymphatic 
filariasis in service, except to point out that the veteran 
served in the South Pacific during World War II.  

Conversely, the VA physician who reviewed the claims folder 
in September 2004 stated that the veteran's bibasilar 
interstitial process was diagnosed only after his 
cerebrovascular accident, which resulted in recurrent 
aspiration pneumonias.  The examiner underscored the fact 
that there is no medical evidence of filarial infestation in 
the claims folder, and therefore, there can be no 
relationship between filarial infestation and the 
bronchoalveolar carcinoma which caused the veteran's death.  
The examiner further stated, "It is unlikely that the 
malaria the veteran was service-connected for resulted in the 
pulmonary carcinoma that was the cause of death."  The 
examiner also specifically stated that filariasis is caused 
by Wuchereria bancrofti and Brugia malayi, or less often 
caused by microfilariae of Dirofilaria immitis.  This is a 
heartworm of dogs that rarely infests humans, but if it does, 
it causes fibrosis and fibrous nodules of the lung.  The 
examiner noted that there was no evidence of lymphangitis, 
acute or chronic, in the veteran's medical records, nor was 
there evidence of elephantiasis, which is the long-term 
result of filaria.  The Board has found this opinion to be 
highly probative because it is based upon a review of the 
claims folder and includes a medical and scientific rationale 
for the opinion.

Because there is a no medical evidence of a diagnosis of 
lymphatic filariasis in service or at any time thereafter, 
and because Dr. Lindberg provides no explanation for his 
medical opinion that the veteran contracted lymphatic 
filariasis in service, his opinion is based upon an 
unsubstantiated premise.  The Board notes that the weight of 
a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board 
concludes that this opinion is of limited probative value and 
is not sufficient to raise a reasonable doubt.

The Board acknowledges the appellant's contentions that the 
medical articles submitted show that filariasis is difficult 
to diagnose.  The Board also notes the representative's 
argument that 38 U.S.C.A. § 1154(b) regarding combat veterans 
should apply.  In this regard, section 1154(b) provides that 
in the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign or 
expedition, the VA Secretary shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition or hardship of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  However, section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  

While the lack of a diagnosis of filariasis in service is not 
dispositive, the lack of any post service medical evidence 
indicating symptoms or findings consistent with the disease 
is.  In this regard, other than the conclusory statement by 
Dr. Lindberg that the veteran suffered from lymphatic 
filariasis, there is no objective evidence in the record to 
support this contention.  Specifically, none of the medical 
evidence reveals a diagnosis of the disorder objectively 
confirmed by testing.  Moreover, the VA examiner noted that 
the record failed to show any acute or chronic lymphangitis 
or evidence of elephantiasis which is the end result of 
filaria.  As noted above, the VA examiner's opinion was based 
upon a review of the claims file and is entitled to greater 
probative weight than the conclusory statement by Dr. 
Lindberg which provides no explanation or support for the 
contention.

In sum, the Board concludes that the preponderance of the 
evidence is against the claim because the medical evidence 
shows that the veteran's bronchoalveolar carcinoma of the 
lung was initially diagnosed over 50 years after his 
discharge from service, there is no medical evidence 
suggesting that the carcinoma was present within one year of 
the veteran's discharge from service, and the Board has found 
the VA medical opinion against the claim to be more probative 
than the private medical opinion supporting the claim.  Thus, 
service connection for the cause of the veteran's death is 
denied.

As a final matter, the Board has considered the appellant's 
request that an independent medical expert (IME) opinion be 
obtained, but has determined that no such opinion is required 
in this case.  In this regard, the Board notes that it is 
authorized to obtain an advisory medical opinion from an 
independent medical expert when, in the Board's opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2007).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
The Board is of the opinion that the September 2004 VA 
medical opinion is adequate for adjudication purposes, and 
that the case does not present the medical complexity or 
controversy that would require an IME opinion.  Although the 
record does contain a statement from the veteran's private 
physician that is supportive of the appellant's claim, as 
discussed above, the Board has found it to be of limited 
probative value. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


